Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 	The rejection of claims 1-5, 7-13, 15-23, 30 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
	Claims 1, 2, 10-13, 20-23, 30 have been amended.
	Claims 62-72 have been newly added.
	Claims 3-9, 14, 17-19, 24-29, 31-61 are cancelled. 
	Claims 1-2, 10-13, 15-16, 20-23, 30, 62-72 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Tjahjadi et al. (J. Food Sci. 53: 1438-1443 (1988)). Tjahjadi et al. discloses isolation and characterization of Adzuki bean (Vigna angularis cv Takara) proteins. Tjahjadi et al. discloses the isolation of albumins and globulins of Adzuki beans and compares their nutritional and functional properties of these proteins with that of soybean proteins. Of the fractions studied, P-I at pH 5.0 has a very coarse foam. The foaming capacities of dialyzed fraction (P-I, protein extract), albumins (PA), isoelectric precipitated protein fraction (P-II, protein isolate) are higher than those of 
	The food or beverage composition as presently claimed comprises the Adzuki bean protein isolate comprising at least 50 wt.% 11S globulin protein. The food composition further comprises a phosphate. The Adzuki isolated protein composition has a higher foam stability than egg while (instant spec., Fig. 10). The food or beverage composition may be used as an egg-substitute in various egg-free foods. 
	Claims 1-2, 10-13, 15-16, 20-23, 30, 62-72 are novel and non-obvious. Claims 1-2, 10-13, 15-16, 20-23, 30, 62-72 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAMID R BADR/Primary Examiner, Art Unit 1791